OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on February 21, 1973, under the name Gary Jay Rothman. On July 13, 1984, the respondent was convicted, after a jury trial in the Supreme Court, New York County, of conspiracy in the fourth degree, a class E felony (Penal Law, § 105.10) and attempted grand larceny in the first degree, a class D felony (Penal Law, §§ 110.05, 155.40). On September 18, 1984, respondent was sentenced to a term of imprisonment of one year on each count, said terms to run consecutively.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Lawrence, JJ., concur.